       Case 2:20-cv-00894-MTL Document 41 Filed 12/01/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Alexia Cabanillas, et al.,                          No. CV-20-00894-PHX-MTL
10                  Plaintiffs,                          ORDER
11   v.
12   4716 Incorporated, et al.,
13                  Defendants.
14
15          Before the Court is Plaintiffs’ Motion for Leave to File a First Amended Complaint.
16   (Doc. 35.) Plaintiffs move to file a First Amended Complaint “to correctly reflect the name

17   of all Plaintiffs who have consented to join this action, changing the singular to the plural
18   forms when referring to Plaintiffs, and name four individual defendants pursuant to Fed.

19   R. Civ. P. 15(a)(2).” (Id. at 3.) For the following reasons, the motion is granted.

20          The deadline to amend pleadings in this case was October 19, 2020. (Doc. 25 at 1.)
21   Plaintiffs filed the pending motion on that same day. (Doc. 35.) Defendants have not timely
22   filed a response or otherwise indicated opposition to the motion. See LRCiv 7.2(i) (If

23   “counsel does not serve and file the required answering memoranda, . . . such non-

24   compliance may be deemed a consent to the denial or granting of the motion and the Court

25   may dispose of the motion summarily.”). Further, Rule 15(a)(2) of the Federal Rules of

26   Civil Procedure is a liberal rule, stating that “[t]he court should freely give leave [to amend]
27   when justice so requires.” The Ninth Circuit Court of Appeals has stated, “[c]ourts may
28   decline to grant leave to amend only if there is strong evidence of ‘undue delay, bad faith
       Case 2:20-cv-00894-MTL Document 41 Filed 12/01/20 Page 2 of 2



 1   or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
 2   amendments previously allowed, undue prejudice to the opposing party by virtue of
 3   allowance of the amendment, [or] futility of amendment, etc.’” Sonoma Cty. Ass’n of
 4   Retired Employees v. Sonoma Cty., 708 F.3d 1109, 1117 (9th Cir. 2013) (citing Foman v.
 5   Davis, 371 U.S. 178, 182 (1962)). Finding no strong evidence of these factors,
 6          IT IS ORDERED granting the Plaintiffs’ Motion for Leave to File a First
 7   Amended Complaint. (Doc. 35.) Plaintiffs must file a separate clean copy of the First
 8   Amended Complaint within seven days of the date of this Order.
 9          IT IS FURTHER ORDERED that existing defendants must file their responsive
10   pleadings no later than 14 days after the filing of the First Amended Complaint (see Fed.
11   R. Civ. P 15(a)(3)). Any new defendants must file their responsive pleadings in accordance
12   with Fed. R. Civ. P. 12(a).
13          IT IS FINALLY ORDERED that Defendants’ Motion to Compel Arbitration and
14   Stay or Dismiss the Action (Doc. 8), Defendants’ Motion to Compel Opt-In Plaintiff
15   Christen Ingram to Arbitration (Doc. 19), Defendants’ Motion to Compel Opt-In Plaintiff
16   Graciela Garcia to Arbitration (Doc. 28), Plaintiff Kristen Ellis’ Notice of Motion and
17   Motion for Conditional Certification and Issuance of Notice Pursuant to Fair Labor
18   Standards Act, 29 U.S.C. § 216(b) (Doc. 29), are denied as moot.
19          Dated this 1st day of December, 2020.
20
21
22
23
24
25
26
27
28


                                                -2-
